[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                               FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                         SEPTEMBER 9, 2009
                            No. 09-10763                 THOMAS K. KAHN
                        Non-Argument Calendar                 CLERK
                      ________________________

               D. C. Docket No. 08-00085-MC-T-17-TBM

UNITED STATES OF AMERICA,


                                                          Petitioner-Counter-
                                                         Defendant-Appellee,

                                 versus

JAMES B. THORNBERRY,

                                                        Respondent-Counter-
                                                         Claimant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                          (September 9, 2009)

Before TJOFLAT, EDMONDSON and CARNES, Circuit Judges.

PER CURIAM:
       James B. Thornberry appeals the district court’s orders compelling him to

comply with an Internal Revenue Service summons and finding him in contempt

for not complying with that order. He makes a variety of contentions, all of which

are meritless. The district court’s order compelling Thornberry to comply with the

summons adopted the magistrate judge’s well-reasoned report and

recommendation, and we affirm that order for the reasons stated in the report and

recommendation.1

       We add the two points. First, Thornberry’s challenge to the district court’s

contempt order is moot because Thornberry purged himself of the contempt by

complying with the district court’s underlying order. See In re Grand Jury

Subpoena Duce Tecum, 91-02922, 955 F.2d 670, 672 (11th Cir. 1992). Second, to

the extent that Thornberry makes additional arguments on appeal, we need not

address them because he did not raise them before the district court. See, e.g.,

Tech. Coating Applicators, Inc. v. United States Fidelity and Guaranty Co., 157

F.3d 843, 846 (11th Cir.1998) (declining to consider an argument on appeal

because the district court did not have an opportunity to address it).

       1
         Although Thornberry filed his appeal of the district court’s order compelling him to
comply with the IRS’s summons more than thirty days after the order was entered, we
nonetheless have jurisdiction because the district court did not set out its judgment as a separate
document, as required by Federal Rule of Civil Procedure 58. As a result, Thornberry had 150
days from date when the final order was entered in the civil docket to file his notice of appeal.
See Fed. R. Civ. Pro. 58(c)(2)(B); Big Top Koolers, Inc. v. Circus-Man Snacks, Inc., 528 F.3d
839, 843 (11th Cir. 2008). He met that deadline.

                                                 2
AFFIRMED.




            3